March 15, 2012 VIA EDGAR Mr.Linda Cvrkel Branch Chief United States Securities and Exchange Commission Division of Corporation Finance U.S. Securities & Exchange Commission treet, NE Washington, D.C.20549 Re: Scio Diamond Technology Corporation Form 10-K for the Year Ended March 31, 2011 Filed June 21, 2011 Form 10-Q for the Quarter Ended December 31, 2011 Filed February 14, 2012 File No. 333-147959 Dear Ms.Cvrkel: The purpose of this letter is to confirm a telephone conversation that Charles G. Nichols, Chief Financial Officer, had with Claire Erlanger on March 15, 2012 during which he requested an extension of the time period to respond to the above referenced SEC comment letter. He indicated to Ms.Erlanger that the company would like to have 10 additional business days or until March 30, 2012 (extended from initial 10 business days) in order to give the company sufficient time to finish its research and respond thoroughly to the SEC’s comments. Ms.Erlanger granted this extension of time verbally on this telephone call and requested that this extension be confirmed to you in writing. Sincerely, /s/ Charles G. Nichols Charles G Nichols Chief Financial Officer 411 University Ridge – Suite DGreenville, SC 29601
